434 F.2d 1313
71-1 USTC  P 9149
Robert P. HUTTON and Marguerite C. Hutton, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 20335.
United States Court of Appeals, Sixth Circuit.
Jan. 7, 1971.

Appeal from the United States Tax Court; Tietjens, Judge.
Carl M. Siegel, Detroit, Mich., for appellants.
William L. Goldman, Tax Division, Dept. of Justice, Washington, D.C., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Harry Baum, Richard Halberstein, Attys., Tax Division, Dept. of Justice, Washington, D.C., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit judges.
PER CURIAM.


1
This appeal is from the decision of the United States Tax Court reported at 53 T.C. 37.  Reference is made to opinion of the Tax Court for a recitation of the facts.  After the Tax Court's decision on October 30, 1969, the Supreme Court announced its opinion in Nash v. United States, 398 U.S. 1, 90 S.Ct. 1550, 26 L.Ed.2d 1.


2
The taxpayers filed a motion to reverse the decision of the Tax Court and cancel the deficiency on the authority of Nash.  This motion was referred to the hearing panel and the case was heard on briefs and oral arguments on its merits on December 8, 1970.


3
With regard to the inclusion in the taxpayer's 1964 income of the adjusted balance in the reserve for bad debts at the close of 1963, in the amount of $24,946.62, the Commissioner concedes that the decision of the Tax Court is contrary to Nash and that the case should be remanded to that court for appropriate modification of its decision.  The Commissioner contends that the decision of the Tax Court otherwise should be affirmed.  The taxpayers contend that the entire decision of the Tax Court is contrary to Nash.


4
It is the decision of this Court that the case be remanded to the Tax Court for further consideration in the light of Nash v. United States, supra.  The motion of the taxpayer to reverse the decision of the Tax Court is overruled.


5
No costs are taxed.  The taxpayers and the United States will pay their own costs on this appeal.